DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1, 4, 7, 13, 16, 20, 23 are amended, claims 2, 6, 8, 19, 21-22, 24 are previously presented, claims 3, 5, 17-18 are cancelled, claims 9-12, 14-15 are original, claims 25-27 are new.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 25-26 recites the limitation "the slot".  There is insufficient antecedent basis for this limitation in the claim, since “the slot” is only recited in claim 14, not claim 15. The claim has been examined as best understood, and the examiner suggests changing the dependency of claim 25 to claim 14 in order to correct the antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 6, 20, 23, 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US 4745702 A) to Koch.
In regards to claim 1, Koch anticipates a planer board body comprising: a leading edge (Koch; edge at b) and an opposite trailing edge (Koch; 28); a front surface (Koch; 24) and an opposite rear surface (Koch; 24a), the front surface and rear surface together with the leading edge providing a foil profile at a forward portion of the planer board body (Koch; b, 40, 44, 46, 48, 50, see FIG 2), wherein the foil profile is a lower foil profile (Koch; 48, 50, and portion of b adjacent to 48 and 50) below an angled surface (Koch; middle portion of 24 in FIG 5) configured to generate lift toward the rear surface of the planer board body (Koch; lower portion of b generates lift toward 24a when oncoming water hits b in FIG 2), wherein the lower foil profile has an uppermost surface projecting frontward transversely from the angled surface (Koch; see FIG 5 and 6 where the portion of 48, projects frontward, transverse with respect to the angled surface of the middle portion of 24, since the part of 48 extends frontwards) wherein the lower foil profile is also configured to provide lift toward a lower surface of the planer board body (Koch; 50 generates lift toward lower 34 in Fig. 5 when oncoming water hits 50); an upper surface opposite the lower surface of the planer board body (Koch; upper and lower of 34); and an anchor point (Koch; 36, 38) on the front surface of the planer board body between the leading edge and the trailing edge (Koch; see FIG 5).

In regards to claim 2, Koch anticipates the planer board body of claim 1 wherein the forward portion of the planer board body includes the angled surface (Koch; middle portion of 24 in FIG 5), the angled surface extending from the leading edge (Koch; forward portion at b) adjacent the rear surface (Koch; 24a) of the planer board body to the front surface (Koch; 24) of the planer board body at a point spaced away from the leading edge (Koch; see FIG 5 and 6)

In regards to claim 4, Koch anticipates the planer board body of claim 2 further including an upper foil profile (Koch; 44, 46, portion of b adjacent to 44 46) above the angled surface (Koch; middle portion of 24), the upper foil profile configured to provide lift toward the rear surface of the planer board body (Koch, where lift is directed towards 24a), wherein the upper foil profile has a lowermost surface projecting frontward transversely to the angled surface (Koch; see FIG 5 and FIG 6 where portion 44 of Koch is connected to the front 24, transverse to the angled surface or middle portion of 24, since part of 44 is projecting frontwards).

In regards to claim 6, Koch anticipates the planer board body of claim 4 wherein the upper foil profile (Koch; 44, 46, portion of b adjacent to 44 46) is also configured to provide lift (Koch; where when water flows against 44, 46 and portion of b adjacent to 44, 46, lift is generated towards upper 34).

In regards to claim 20, Koch anticipates the planer board body of claim 1 wherein the lower foil profile (Koch; 48, 50, portion of b adjacent to 48, 50) is configured to permit lower average flow velocity over an upper surface of the 467902-001 PUS1 lower foil profile adjacent the angled surface and to permit a higher average flow velocity over a lower surface of the lower foil profile (Koch; underside of 48, 50 and rear surface 24a does not act upon oncoming water to a less extent than upper side of 28, 50, and 24, thereby the upper surface having a lower average flow velocity, and the lower surface having a higher average flow velocity).

In regards to claim 23, Koch anticipates the planer board body of claim 1 wherein the lower foil profile (Koch; 48, 50, portion of b adjacent to 48, 50) is configured to create curved streamlines (fluid flow against objects create curved streamlines regardless of the shape of the object, whether it be through turbulent or laminar flow) which result in lower pressure on the rear surface and higher pressure on the front surface (Koch; underside of 48, 50 and rear surface 24a does not act upon oncoming water to a less extent than upper side of 48, 50, and 24).

In regards to claim 24, Koch anticipates the planer board body of claim 23 wherein the lower foil profile (Koch; 48, 50, portion of b adjacent to 48, 50) is configured to create curved streamlines (fluid flow against objects create curved streamlines regardless of the shape of the object, whether it be through turbulent or laminar flow) which result in lower pressure on a lower surface of the lower foil profile and higher pressure on an upper surface of the lower foil profile (Koch; underside of 48, 50 and rear surface 24a does not act upon oncoming water to a less extent than upper side of 48, 50, and 24, where there is a lower pressure on the underside of 48, 50, and higher pressure on the upper side of 48, 50, which creates lift).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 4745702 A) to Koch in view of (US 5875583 A) to Church.
In regards to claim 7, Koch teaches the planer board body of claim 6, but fails to teach it further including a housing at least partially enclosing a foam, wherein the foam is within the upper foil profile and the lower foil profile.
Church teaches a housing at least partially enclosing a foam (Church; 88).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a foam within the device of Koch as taught by Church. The foam provides for any additional buoyancy to further balance the device underwater.
Koch as modified by Church fail to teach wherein the foam is within the upper foil profile and the lower foil profile.


In regards to claim 9, Koch teaches a planer board assembly including the planer board body of claim 6, but fails to teach in combination with a front line release assembly secured to the anchor point of the planer board body and extending away from the front surface of the planer board body.
Church teaches a front line release assembly (Church; 51) secured to the anchor point of the planer board body (Church; secured by 12) and extending away from the front surface of the planer board body (Church; see FIGs 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Koch such that it has a front line release assembly such as the one taught by Church. This is advantageous because it allows a fisherman to separate the line from the planar board to reel in a fish, therefore making it easier to deal with the resistance provided by the fish but not having to deal with both reeling the fish and the resistance of the planer board.

In regards to claim 10, Koch teach the planer board assembly of claim 9, but fails to teach it further including a rear line release assembly at the trailing edge of the planer board body. 
Church teaches a rear line release assembly (Church; 13, FIGs 3, 4, and 10) at the trailing edge (Church; 24) of the planer board body (Church; See FIG 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the planer board of Koch such that it has a rear line release assembly such as the one taught by Church. This is advantageous because it allows a fisherman to separate the line from the planar board to reel in a fish, therefore making it easier to deal with the resistance provided by the fish but not having to deal with both reeling the fish and the resistance of the planer board.

In regards to claim 11, Koch as modified by Church teaches the planer board assembly of claim 10 further including a weight (Koch; 86) secured to the lower surface (Koch; see FIG 9 where 86 is connected at 78, as well as FIG11A) of the planer board body.  

In regards to claim 12, Koch as modified by Church teach the planer board assembly of claim 11 further in combination with a fishing line (Koch; 14) secured to the front line release assembly (As modified by Church; 51) and the rear line release assembly (as modified by Church 13, FIGs 3, 4, and 10).  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 4745702 A) to Koch in view of (US 4028840 A) to Willie.
In regards to claim 8, Koch teaches the planer board body of claim 6 but fails to teach it further including at least one flexible tab adjacent a pair of opposed tabs defining a recess at the 
Willie teaches at least one flexible tab (Willie; 35) adjacent a pair of opposed tabs (Willie; opposing ourter portions of 36 on outer sides of each of 38) defining a recess (Willie; 38) at the anchor point (Willie; 32) between the pair of opposing tabs (Willie; between opposing outer portions of 36) and between each of the pair of opposed tabs and the front surface (Willie; 20; 34 has an axis that extends within right 38 in FIG 3 and therefore is located between the opposing portions of 36 and front surface 20) for releasably securing a front line release assembly between the pair of opposed tabs and between each of the pair of opposed tabs and the front surface (Willie; where 35 is held by outer portions of 36 such that 35 is between the outer surfaces of 36 and the front surface 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Koch such that it has the front line release assembly of Willie. This is advantageous because it allows a fisherman to separate the line from the planar board to reel in a fish, therefore making it easier to deal with the resistance provided by the fish but not having to deal with both reeling the fish and the resistance of the planer board.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 4745702 A) to Koch in view of (US 1635294 A) to Templer.
In regards to claim 27, Koch teaches the planer board assembly of claim 1 with a lower foil profile (Koch; 48, 50, and portion of b adjacent to 48 and 50) but fails to explicitly teach whererin the lower foil profile has a rear surface that is curved to provide lift toward the rear surface of the planer board body.
(Templer; uppermost and lowermost portions of “a a1 and a2” as seen in FIG 2 and on FIG 3) has a rear surface that is curved to provide lift toward the rear surface of the planer board body (Templer; see FIG 3 where both the front surface of portion a with c is curved and the rear surface of a at A is curved).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Koch, such that the lower foil profile, which includes the portion of b adjacent to 48 and 50, is additionally curved on a rear end to provide lift towards the rear surface, as taught by Templer. The motivation for doing so would be to allow the device to cut through the water more easily.


Claims 13-15, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 5875583 A) to Church in view of (US 3818624 A) to Duffy.
In regards to claim 13, Church teaches a planer board assembly comprising: a planer board body including a leading edge (Church; 25) and an opposite trailing edge (Church; 24), a front surface (Church; 17) and an opposite rear surface (Church; 18), and an upper surface (Church; 21) opposite a lower surface (Church 22) of the planer board body; a front line release assembly (Church; 12) extending from the front surface of the planer board body between the leading edge and the trailing edge (Church; see FIGs 1 or 2); and a rear line release assembly (Church; 13, FIGs 3, 4, 10) at the trailing edge (Church; see FIG 1 and 2), the rear line release assembly including a rear release pin (Church; 40) movable between a line capture position (Church; FIG 3) and a line release position (Church; FIG 4), the rear line release assembly further including a spring (Church; 43) biasing the rear release pin toward the line capture position (Church; see FIGs 3 and 4 where the spring 43 is biasing pin 40 to position in FIG 3), the rear line release assembly further including a release button depressible relative to the planer board body to move the rear release pin toward the line release position.

Duffy teaches the rear line release assembly (Duffy; FIG 3) further including a release button (Duffy; outer surface of 72) depressible relative to the planer board body (Duffy; body of 10) to move the rear release pin (Duffy; bolt 62) toward the line release position (Duffy; when 72 is depressed, clamp 42 releases the line 40), where the rear release pin is between the spring and the release button (Duffy; See FIG 3 where bolt 62 extends all the way through the apertures, and exists between the button 72 within cavity 74 and the spring at 68).

    PNG
    media_image1.png
    318
    607
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Church such that the line release assembly is a depressible button with the release pin between the spring and the button as taught by Duffy. This allows for a user to use one finger when actuating the device, rather than requiring two in order to pull the release assembly and also provides an alternative configuration for the line release assembly whereby a pushing action is required on the line release versus a pulling action which may be more difficult to accomplish because of wet conditions associated with fishing resulting in the line release being difficult to grasp by the user.

In regards to claim 14, Church as modified by Duffy teaches the planer board assembly of claim 13 wherein the planer board body further includes a housing having a slot (Church; 31) at the trailing edge (Church; 24) of the planer board body, wherein the rear release pin (Church; 40) is positioned within the housing adjacent the slot to capture a line extending through the slot (Church; see FIG 4 where the pin 40 is adjacent to the slot 31 to capture a line extending through the slot as seen in FIG 1).  

In regards to claim 15, Church as modified by Duffy teaches the planer board assembly of claim 13 wherein the rear line release assembly (Church; 13, FIGs 3, 4, and 10) is secured to the trailing edge (Church; 24) of the planer board body (Church; see FIGs 1-4 where the rear line release assembly is secured to the trailing edge 24 at 13).  

In regards to claim 19, Church as modified by Duffy teach the planer board assembly of claim 13 wherein the rear release pin (Church; 40) (Duffy; bolt 62) is between the spring (Church; 43) (Duffy; 68) and the release button (Duffy; 72) and the rear release pin is depressible relative to the planer board body in a direction toward the spring (Duffy; where 72 is depressible towards 68 see arrow 78).

In regards to claim 25, Church as modified by Duffy teach the planer board assembly of claim 15 wherein the rear release pin (Church; 40) (Duffy; Bolt 62) extends from a base (Church; extends from base 44) and wherein the spring (Church; 43) biases the base and the rear release pin toward the line capture position (Church; see FIG 3) across the slot (Church; 31), such that the rear release pin is configured to slidably capture a line extending through the slot (Church; as seen in FIG 3).

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if amended to overcome the 112b rejections as recited above. 
Claims 16 and 22 are allowed.

Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive. 
Applicant argues that the amended claim language excludes reading a portion of the angled surface b of Koch as a portion of the claimed lower profile, and therefore the ski 48 does not generate lift towards the rear surface.
Examiner respectfully disagrees. Applicant’s claim 1 utilizes the broad term “comprising” in the preamble which does not limit the scope of the claim to the recited features. As a result, the lower foil profile can be 48, 50, and portion of b adjacent to 48 and 50, where 48 additionally teaches the projecting upper surface, and where the foil profile together generates lift toward the rear surface. As written, the claim does not exclude one from reading the upper foil profile as comprising 48, 50, and portion of b, since together this component of the device provides the same functionality of lift as claimed.

Applicant argues that the amended claim language of claim 13 is not taught or disclosed by either Church or Duffy.
.


    PNG
    media_image1.png
    318
    607
    media_image1.png
    Greyscale



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023.  The examiner can normally be reached on Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.T./            Examiner, Art Unit 3647
/DARREN W ARK/            Primary Examiner, Art Unit 3647